DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michel Tse and per email on 4 November 2021. See also the OA.appendix included with this notice of allowance containing a set of amended claims from Applicant (note that during conversion from Word to PDF, Adobe changed the claims numbered 1, 10, 12, and 15 to 1, 2, 3, and 4 respectively so the numbering of the claims in the OA.appendix should be disregarded).
The application has been amended as follows: 
In the claims:
In claim 1, line 10, add “an address range” after “an address range of (n-m) or fewer bits, and wherein”.  
In claim 10, third to last line, delete “and” after “sideband path;”
In claim 10, last line, add “and an assembler unit having a first input for receiving the stored first m-bit upper address portion through the sideband path and a second input for receiving the stored (n-m)-bit lower address portion through the main path, the assembler unit configured to assemble the received m-bit upper address portion and the received (n-m)-bit lower address portion to a second n-bit address that is the same as the first n-bit address and provide the second n-bit address to the third device for addressing the third device” after “main path”.
Claim 12 is cancelled.
In claim 15, line 10, add “an address range” after “equal to or less than the lower address size, and wherein”.

Allowable Subject Matter
Claims 1-11 and 14-21 are allowable. 
The following is a listing of the closest prior art: 
Admitted prior art: the admitted prior art teaches an AXI master sending a 64 bit address to a device with a plurality of slave regions and using that same address to access a host (or some portion of the host address space).  The admitted prior art fails to teach separating the address and sending an upper portion of the address on a sideband path while sending the lower portion of the address on a main path using the lower portion of the address to access.  For at least this reason the admitted prior art fails to teach the combination of “a first address converter coupled to a first device and a second device; and a second address converter coupled to the second device and a third device, wherein the 
Liu (Dynamic Address Compression Schemes: A Performance, Energy, and Cost Study, 2004) teaches separation and rejoining of upper and lower address bits when accessing data.  Liu fails to teach the recited “replace the first m-bit upper address portion with a region address portion for decoding two or more regions in the second device, wherein each of the two or more regions in the second device has an address range of (n-m) or fewer bits, and wherein an address range of a region of the two or more regions in the second device is used for accessing the third device” and cannot be reasonably combined with any other art to teach the recited “a first address converter coupled to a first device and a second device; and a second address converter coupled to the second device and a third device, wherein the first address converter is configured to: receive a first n-bit address comprising a first m-bit upper address portion and an (n-m)-bit lower address portion from the first device, m and n being 
Rasmussen (US 6,317,803) teaches replacing upper address bits and sending the upper bits using a sideband path.  But Rasmussen sends all address bits on the sideband path and fails to teach or suggest reach or suggest using a main path to send the lower address bits.  This teaching is also inconsistent with the recited assembling the upper and lower address bits sent on two different path as required by the claim language as a whole.  Rasmussen therefore fails to teach as a whole  the combination of “a first address converter coupled to a first device and a second device; and a second address converter coupled to the second device and a third device, wherein the first address converter is configured to: receive a first n-bit address comprising a first m-bit upper address portion and an (n-m)-bit lower address portion from the first device, m and n being positive integers; replace the first m-bit upper address portion with a region address portion for decoding two or more regions in the second device, wherein each of the two or more regions in the second device has an address range of (n-m) or fewer bits, and wherein a region of the two or more regions in the second device is used for accessing the third device; and forward the first m-bit upper address portion through a sideband path  to the second address converter; and wherein the second address converter is configured to: receive the first m-bit upper address portion through the sideband path and the (n-m)-bit lower address portion through a main path; assemble the first m-bit upper address portion and the (n-m)-bit lower address portion into a second n-bit address; and provide the second n-bit address to the third device for addressing the third device” as recited in claim 1, “A semiconductor device comprising: an input configured to receive a first n-bit address from a first device; a disassembler unit configured to:  disassemble the first n-bit address into a first m-bit upper address portion and an (n-m)-bit lower address portion, wherein m and n are positive integers; and replace the first m-bit upper address portion with a region address portion for decoding two or more regions in a second device, wherein each of the two or more regions in the second device has an address range of (n-m) or fewer bits, and wherein an address range of a region of the two or more regions in the second device is used for accessing a third device; a first register configured to store the first m-bit upper address portion; a second register configured to store the (n-m)-bit lower address portion; a first output configured to output the stored first m-bit upper address portion to a sideband path; and a second output configured to output the stored (n-m)-bit lower address portion to a main path; and an assembler unit having a first input for receiving the stored first m-bit upper address portion through the sideband path a second input for receiving the stored (n-m)-bit lower address portion through the main path, the assembler unit configured to assemble the received m-bit upper address portion and the received (n-m)-bit lower address portion to a second n-bit address that is the same as the first n-bit address and provide the second n-bit address to the third device for addressing the third device” as recited in claim 10, or “a method comprising: receiving, by a first converter from a first device, a first address including a first upper address portion having an upper address size and a lower address portion having a lower address size; replacing, by the first converter, the first upper address portion with a region address portion to select at least one region from two or more regions in a second device, wherein each of the two or more regions in the second device has an address range equal to or less than the lower address size, and wherein at least one region of the two or more regions in the second device is used for accessing a host device; decoding the region address portion to access the at least one region of the two or more regions in the second device; passing the first upper address portion through a sideband path and the lower address portion through a main path to a second converter disposed between the second device and the host device; assembling, by the second converter, the first upper address portion and the lower address portion into a second address for addressing the host device; and outputting the second address to the host device by the second converter” of claim 15.
Pullagoundapatti (US 2014/0068125) teaches routing data to different devices based on the value of the most significant address bit (i.e. based on an “m upper address portion” where each device uses the lower “n-m” bits).  See paragraph 0021 and figure 4.  Pullagoundapatti is silent to using a sideband path.  For at least that reason Pullagoundapatti fails to teach the combination of “a first address converter coupled to a first device and a second device; and a second address converter coupled to the second device and a third device, wherein the first address converter is configured to: receive a first n-bit address comprising a first m-bit upper address portion and an (n-m)-bit lower address portion from the first device, m and n being positive integers; replace the first m-bit upper address portion with a region address portion for decoding two or more regions in the second device, 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139